Petition dismissed. Ordered further that the said clerk send a copy of this rescript to the clerk of the Superior Court for the county of Suffolk, to be filed in the case of Samuel Stern vs. Dennis McGrath. This petition to establish the truth of exceptions must be dismissed. Even if the truth of the exceptions were established, the bill of exceptions would present no “question of law of such gravity as properly to call for consideration of the court.” Commonwealth v. Vallarelli, 273 Mass. 240, 247. Graustein, petitioner, 305 Mass. 571. Compare Lovell v. Lovell, 276 Mass. 10, 11-12. The only exception stated in the bill of exceptions is an exception to a general *768finding for the defendant. Other than in exceptional cases, of which this is not one, see Leshefsky v. American Employers’ Ins. Co. 293 Mass. 164, 166-167, such an exception has no standing. Stowell v. H. P. Hood, & Sons, Inc. 288 Mass. 555, 556-557. Sreda v. Kessel, 310 Mass. 588, 589-590.
S. Stem, pro se.